Citation Nr: 0522505	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for myopia.  

3.  Entitlement to service connection for residuals of 
salmonella poisoning.

4.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
December 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In February 2005, the veteran had a Travel 
Board hearing before the undersigned Veterans Law Judge.  


FINDING OF FACT

Competent evidence establishes that the veteran's migraine 
headaches disorder is related to his military service.  


CONCLUSION OF LAW

Service connection is warranted for migraine headaches.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The veteran's initial claim for service connection for 
migraine headaches was denied in an October 2000 rating 
decision as not well grounded.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have been published.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations are essentially met as to 
the claim addressed on the merits herein.  And since the 
decision is favorable to (and does not prejudice) him, no 
lengthy discussion of the impact of the VCAA on this claim is 
necessary.  

Factual Background

Preservice medical records associated with treatment afforded 
the veteran as a military dependent at Fort Huachuca, Arizona 
include a July 1974 abbreviated clinical record which shows 
that the veteran reported a history of severe frontal 
headaches.  

Service medical records include a June 1976 Report of Medical 
History which shows that the veteran provided a history of 
severe headaches.  A September 1976 Report of Medical 
Examination [enlistment/induction] shows that no 
disqualifying defects or communicable diseases were noted on 
examination.  A November 1977 emergency service record notes 
that the veteran was treated for a head injury.  He was not 
shown to have lost consciousness, and no visual symptoms were 
observed.  The diagnosis was multiple scalp lacerations.  

A January 1999 private medical record shows complaints of 
left-sided headaches and blurred vision.  Physical 
examination was normal, with no evidence of neuropathy.  
Recurrence of migraine headaches after a ten year lapse was 
diagnosed.  

A September 2000 VA addendum (to a primary care treatment 
note, dated the same day) shows complaints of migraine 
headaches.  

On May 2002 VA neurological disorders examination the 
veteran's claims folder was reviewed by the examiner.  The 
veteran informed the examiner that he first had migraine-
related problems in 1976, and that following incurring a head 
injury in 1977 his headaches increased in severity and 
frequency.  Migraine/post-traumatic headache was diagnosed.  
The examiner indicated that, "[b]y history," these 
headaches were exacerbated by inservice head trauma.  The 
examiner noted that the veteran's migraine headache disorder 
was currently shown to cause mild to moderate impairment, and 
that it was "at least as likely as not" that the migraine 
headaches were aggravated during military service.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A.  1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Service medical records show that in November 1977 the 
veteran was treated for a head injury.  Postservice medical 
records, both VA and private, reflect diagnoses of migraine 
headaches.  A VA examiner reviewed the veteran's claims file, 
examined the veteran, and diagnosed migraine/post-traumatic 
headaches.  The examiner opined that "[i]t is at least as 
likely as not that the migraine headaches were aggravated 
during military service."  See May 2002 VA examination 
report.  Accordingly, the evidence now shows current headache 
disability, head injury in service, and competent VA medical 
opinion evidence that the current disability was at least 
aggravated, if not incurred, as a result of service.  There 
no competent evidence to the contrary.  The requirements for 
establishing service connection are met, and service 
connection for migraine headaches is warranted.  


ORDER

Service connection for migraine headaches is granted.  


REMAND

With regard to the veteran's service connection claim for 
myopia, his service medical records reveal that at the time 
of September 1976 enlistment examination vision testing 
showed bilateral findings of 20/20.  An October 1977 health 
record shows vision test findings of 20/25 (right eye), 20/20 
(left eye), and 20/20 (bilaterally).  A November 1977 
emergency service record notes that the veteran was treated 
for a head injury.  He was not shown to have lost 
consciousness, and no visual symptoms were observed.  On 
December 1978 discharge examination bilateral defective 
vision was diagnosed; right eye vision was 20/30 and left eye 
vision was 20/40 (both corrected to 20/15).  

A January 1998 private optometry examination report includes 
a diagnosis of myopia.  A March 2000 private optometry 
examination report includes diagnoses of myopia, astigmatism, 
and presbyopia.  

The Board notes that refractive error of the eyes is not a 
disability within the meaning of applicable legislation for 
disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9.  This includes refractive error due to such eye 
disorders as myopia and presbyopia.  So they cannot be 
service connected as a matter of law, absent evidence of 
aggravation by superimposed disease or injury (emphasis 
added).  

Here, the Board finds that the veteran should be afforded a 
VA examination in order to more clearly ascertain if the 
veteran has a eye disorder which is related in any way to his 
service, to include head trauma.  

With regard to the veteran's service connection claim for 
residuals of salmonella poisoning, the medical record shows a 
vast history of gastrointestinal-based complaints and 
findings, dated back to before the veteran's service 
induction.  To this, preservice medical records associated 
with treatment afforded the veteran as a military dependent 
at Fort Huachuca, Arizona include a September 1972 narrative 
summary which indicates that the veteran underwent a 
splenectomy procedure in August 1972.  An October 1973 
clinical record cover sheet contains a diagnosis of 
gastroenteritis.  A November 1973 progress note showing a 
diagnosis of acute pancreatitis.  A June 1975 narrative 
summary includes diagnoses of salmonella enteritis and wound 
infection, organism E-coli.  The record also mentioned that 
the veteran underwent an appendectomy procedure in May 1975.  
An August 1976 clinical record cover sheet shows a diagnosis 
of acute pancreatitis.  

The veteran's service medical records show that on September 
1976 enlistment examination, no disqualifying defects or 
communicable diseases were noted.  The report noted that the 
veteran had been hospitalized in the past for pancreatitis, 
but that he was currently stable and fit for enlistment.  An 
April 1977 emergency service record shows that the veteran 
was treated for complaints of abdominal cramps and vomiting.  
The veteran provided a history of having been informed he had 
a salmonella infection two years earlier, at which time he 
had his appendix removed.  Stool culture testing revealed a 
recurrence of a salmonella infection.  The final diagnosis 
was acute pancreatitis, treated and resolved, suspected to be 
secondary to cholecystitis, which was suspected to be 
secondary to the veteran's being a chronic salmonella 
carrier.  A May 1977 gastroenterology clinic record includes 
a diagnosis of recurrent abdominal pain, etiology unclear.  
Another gastroenterology clinic record, dated later in May 
1977, includes a diagnosis of gastroenteritis, and status 
post pancreatitis, questionable etiology.  A June 1977 
gastroenterology clinic record shows a diagnosis of 
intermittent recurrent pancreatitis.  

Postservice medical records include a September 2000 VA 
primary care note which shows that the veteran complained of 
intermittent diarrhea.  A diagnosis of questionable 
salmonella carriage or irritable bowel syndrome was provided.  

On May 2002 VA general medical examination the diagnoses 
included status post acute pancreatitis, probably secondary 
to salmonella cholecystitis, other etiology is "ETOH" 
[alcohol] possible, but not likely; probable continuing 
irritable bowel syndrome; history of salmonella carrier, 
treated.

Based on the complicated medical nature of the various 
disorders shown to have been diagnosed, both before, during, 
and after service concerning the veteran's gastrointestinal 
system, the Board finds that a VA examination in order to 
more clearly ascertain if the veteran currently has any 
salmonella poisoning residuals which are in any way related 
to his service.  

As for the veteran's service-connected hemorrhoids disorder, 
review of the most recent examination report of record, dated 
in May 2002, shows that while rectal examination revealed a 
rosette of bright red hemorrhoids around the anus, the 
examiner did not perform an internal examination.  In order 
to sufficiently rate this disorder, the Board is of the 
opinion that complete rectal examination findings, both 
external and internal, are needed.  

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO should arrange for a VA 
ophthalmologic examination of the veteran 
by a medical specialist in ophthalmology 
for the purpose of ascertaining the 
nature, extent of severity, and etiology 
of any eye disorder (left and/or right) 
found on examination.  The claims file 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  The 
examiner must be requested to address the 
following medical issues:

Is it at least as likely as not that any 
chronic acquired left and/or right eye 
disorder(s) found on examination is/are 
related to service on any basis including 
head trauma.  

If a chronic acquired eye disorder is 
diagnosed, the examiner should comment as 
to whether the disorder is either a 
congenital or developmental defect or 
solely in the nature of refractive error.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  The RO should arrange for the veteran 
to be afforded an examination by a 
gastroenterologist to determine the 
nature and etiology of any claimed 
residuals of salmonella poisoning.  The 
claim folders must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should 
render a diagnosis of the veteran's 
gastrointestinally-based problems (if 
any), and provide an opinion as to 
whether it is at least as likely as not 
that any current problems shown are 
related to service.  If no residual 
disability is found, the examiner should 
so indicate.  The examiner should provide 
a written rationale for all opinions.

The examiner should also determine the 
nature and severity of the veteran's 
hemorrhoids.  Any necessary tests should 
be performed.  The examiner should 
describe the severity of the veteran's 
hemorrhoids, noting whether any are 
large, thrombotic, or irreducible, and 
whether there is redundant tissue 
evidencing recurrences.  If internal 
rectal examination is not conducted, the 
reason for such should be provided.  The 
claim folders must be made available to 
the examiner for review in conjunction 
with the examination.

4.  The RO should review the additional 
evidence that has been added to the claim 
files and determine whether the benefits 
sought on appeal may now be granted.  If 
any of the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


